200 S.W.3d 563 (2006)
Christy LANSFORD, Respondent,
v.
John E. ROESSLER, Appellant.
No. ED 87107.
Missouri Court of Appeals, Eastern District, Division Two.
September 5, 2006.
Susan K. Roach, Clayton, MO, for Appellant.
Hardy C. Menees, Kirkwood, MO, for Respondent.
*564 Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
John E. Roessler (Husband) appeals from the judgment dissolving his marriage to Christy Lansford (Wife). On appeal, Husband argues the trial court erred in its allocation of marital property and marital debt, and in its award of attorney's fees to Wife in the amount of $3,000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).